DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 29 March 2021 has been entered; claims 1-10, 12, 13, 15-20, and 22-27 remain pending, of which claims 1-8, 10, 12, and 13 were previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pages 10-11 and 16-17 of the Remarks, filed 29 March 2021, with respect to the rejection of claims 22 and 25 under 35 USC 112(a), rejection of claim 27 under 35 USC 112(b), and the rejection of claims 17, 23, and 25 under 35 USC 103 have been fully considered and are persuasive; these rejections have been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 12-13 of the Remarks, filed 29 March 2021, with respect to the 103 rejections of the claims have been fully considered and they are persuasive with respect to the Examiner’s interpretation and reliance on Paragraph [0102] to teach an aqueous slurry blend of the MCC and PCC particles.  In the rejections below, the Examiner now relies on the combination of these particles in the water to be treated at a dosage of 0.1 to 10 
With respect to Applicant’s arguments pertaining to the particle size distribution of the PCC particles and the teachings of Gerard, the Examiner submits that Gerard teaches a particle size distribution of 1.4 to 2.9 for the surface modified calcium carbonate particles (MCC particles, as consistent with claims 9 and 22 (“wherein the MCC particles have a particle size distribution d98/d50 of < 3”).  Regarding the PCC particles, it is submitted that Gane teaches a range in particle sizes which allows for the largest particles to be equal to or greater than 3.2 times the smallest particles present (see Paragraph [0097] of Gane).  Hu has been removed to simplify the rejection. 
Regarding Applicant’s arguments pertaining to the secondary considerations on Pages 14-16 of the Remarks, the Examiner submits that claims 9, 15-20, and 22-26 are not limited by the application discussed in the application, wherein the slurry blend is used as a matting agent in paints.  With respect to claim 27, the Examiner submits that the WBd1 has a solids content of 24.7% (see footnote of Table 3 and Table 3 itself), and that Table 6 provides comparison data to dried blends, which does not provide a direct comparison to results obtained from using the MCC/PCC blend in aqueous slurries which have lower solids content and which are permitted by claim 9.  It is submitted that Applicant’s arguments are not commensurate with the scope of claim 9, from which claim 27 depends. 
With respect to Applicant’s arguments regarding claim 24, it is submitted that allows for a partial surface functionalization of the PCC with a hydrophobizing agent as disclosed in Gane. Additionally, it is noted that a partial surface covering of 20%, for example, does not constitute 20% of the weight of the PCC particles as claimed. 
Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The Examiner submits that reciting PCC particles produced by certain method(s) which produce PCC particles made up of only calcium carbonate does not make the PCC particles obtained different than those recited in claim 17, wherein the PCC particles consist of calcium carbonate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 9, 15, 16, 18-20, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gane et al. (U.S. Patent Publication # 2010/0133195) in view of Gerard et al. (WO 2014/009403), hereinafter referred to as “Gane” and “Gerard” in the rejections below. 
With respect to claims 9, 19, and 22, Gane teaches an aqueous slurry comprising water and 0.1 to 10 wt% (overlapping “at least 5 wt% solids content) of a) surface modified calcium carbonate particles (MCC) obtained by grinding a natural calcium carbonate followed by addition of acid, having a surface area of preferably 20-80 m2/g (discrete range within “20 to 150 m2/g”; “greater than 15 m2/g”) and a d50 of 0.1 to 50 µm (overlapping “4 to 100 µm”) (Paragraphs [0041-0044, 0060, 0061]) and b) (hydrophobized) precipitated calcium carbonate (PCC) particles having a surface covering of fatty acids, amines, or alcohols (Paragraphs [0073, 0075, 0078]; “wherein a) is different than b)”) and the (hydrophobized) PCC has a surface area of 2 to 100 m2/g (discrete range within “1 to 100 m2/g” and d50 of 0.1 to 50 µm (discrete range within “0.1 to 100 µm”) (Paragraphs [0097, 0098]); and see Paragraph [0100] for the aqueous slurry with both types of particles), wherein a preferred ratio of surface modified calcium carbonate to (hydrophobized) precipitated calcium carbonate in the blend ranges from 1:20 to 20:1 (overlapping “95:5 to 65:35”) (Paragraph [0101]).
Gane and the claims differ in that Gane does not teach the exact same proportions for 1) the ratio of MCC to PCC as recited in the instant claims, 2) the solids content in the slurry, 3) the surface area of the PCC particles, and 4) the median grain size of the MCC particles; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ratio range and solids content taught by Gane overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Gane, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Gane discusses measuring the grain diameter distribution (Paragraph [0132]) but is silent with respect to a value for d98 or d98/d50; however, regarding the PCC particles, it is submitted that Gane teaches a range in particle sizes which allows for the largest particles to be equal to or greater than 3.2 or 3 times the smallest particles (see Paragraph [0097] of Gane), and the same argument is made for the MCC particles, that Gane teaches a range in particle size for the MCC particles which allows for the largest particles to be less than 3 times the size of the smallest MCC particles.  The Examiner further notes that there does not appear to be any criticality associated with this distribution.  Where the general conditions of a claim are disclosed in the prior art (and a median grain size implies a size distribution), it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Gane is silent with respect to the recited particle size distribution.
Gerard teaches a particle size distribution of 1.4 to 2.9 for surface modified calcium carbonate particles (discrete range within “less than 3”) (Page 3, line 27 through Page 4, line 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the surface modified calcium carbonate particles of Gane with the particle size distribution of Gerard because Gerard teaches that the aqueous slurry comprising the surface modified calcium carbonate particles are used to remove organic contaminants in wastewater (Page 10, first paragraph) and preferably have a surface area of 20-200 m2/g and particle size ranging from 4 to 100 microns (Page 3, last paragraph), as consistent with Gane (Paragraphs [0027, 0060, 0061]). 

Specifically with respect to claim 22, regarding the limitations “obtained according to the following process…”, it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). 
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a non-obvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.  In the instant case, Gane renders obvious the recited blend of MCC and PCC particles, regardless of the method of manufacture; 
With respect to the weight % of solids recited in claim 22, Gane teaches a concentration of 0.1 to 10 wt% of both MCC and PCC calcium carbonate particles, and therefore does not teach 15wt%; however, 10 wt% is substantially close to that of the instant claims. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  Furthermore, there is no evidence indicating such weight % are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, the disclosed blend of Gane or Gane in view of Gerard removes organic components from waste water (see Gane: Paragraph [0039]), considered to be consistent with a waste water treating/agent.
Regarding claim 16, Gane in view of Gerard teaches spherical particles (see Gerard: Abstract). 
With respect to claim 18, Gane or Gane in view of Gerard teaches optional additives which include ionic or non-ionic polymer flocculants (see Gane: Paragraphs [0111-0114]). 
With respect to claim 20, Gane teaches a concentration of 0.1 to 10 wt% of both MCC and PCC calcium carbonate particles, and therefore does not teach 15wt%; however, 10 wt% is substantially close to that of the instant claims. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  Furthermore, there is no evidence indicating such weight % are critical. Where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 24, the Examiner submits that Gane in view of Gerard disclose a merely a partially surface modified PCC (Paragraph [0080]); it is submitted that this strongly implies that the vast majority of the PCC is calcium carbonate.  Furthermore, there is no evidence indicating such calcium carbonate contents are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 27, Gane in view of Gerard discloses paints comprising 1 to 10 wt% surface modified calcium carbonate as a matting agent (see Gerard: Page 10, lines 3-25; Page 13, lines 4-12). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gane et al. (U.S. Patent Publication # 2010/0133195) in view of Gerard et al. (WO 2014/009403) as applied to claim 9 above and further in view of Hu et al. (Ind. Eng. Chem. Res., 2010, 40, 5625-5630), hereinafter referred to as “Gane”, “Gerard”, and “Hu” in the rejection below. 
Regarding claim 26, Gane in view of Gerard is silent with respect to the specific mineralogical form of the precipitated calcium carbonate. 
Hu teaches scalenohedral precipitated calcium carbonate (Abstract; Page 5626, Section 2.1, 3.1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the PCC of Gane with the scalenohedral PCC of Hu because like Gane, Hu seeks to functionalize the surface of PCC with a hydrophobic coating of fatty acids, and because Hu teaches that the scalenohedral PCC is commercially available (Abstract).

Allowable Subject Matter
Claims 17, 23, and 25 are objected to as being dependent upon a rejected base claim pending resolution of the claim objection set forth above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as modification of the PCC particles of Gane to remove the hydrophobic coating would destroy the invention of Gane, and the Examiner was unable to find another blend as claimed elsewhere. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07 April 2021